Citation Nr: 0938970	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant Represented by:  To be clarified


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served in the United States Naval Reserves from 
June 1955 to July 1963.  His service included active duty for 
training (ACDUTRA) from April 15, 1956 to April 28, 1956, and 
from June 10, 1957 to June 29, 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan.  This matter was previously before the Board in 
April 2008 at which time it was remanded for additional 
development.  Subsequent to the last supplemental statement 
of the case in this matter in May 2009, additional evidence 
was received from the Veteran.  This evidence consists of a 
letter from the Veteran in support of his appeal that he 
submitted to the Appeals Management Center (AMC) in June 2009 
and was not accompanied by a written waiver of review by the 
RO in the first instance.  However, this evidence is 
essentially redundant of evidence already on file`.  
Moreover, in view of the favorable decision below regarding 
the application to reopen the claims of entitlement to 
service connection for hearing loss and tinnitus, there is no 
prejudice to the Veteran in going ahead with a decision at 
this time without first referring this evidence to the RO/AMC 
for its review in the first instance.  38 C.F.R. 
§ 20.1304(c).

The issue on appeal of whether new and material evidence has 
been received to reopen a claim of enititlement to service 
connecton for a back condition, to include spondylilothesis, 
has been recharacterized as noted on the title page of this 
decision which includes consideration of other back disorders 
as well.  The underlying issue of entitlement to service 
connection for a back disability and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.  VA 
will notify the Veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied claims for 
service connection for impaired hearing and tinnitus.  
Although notified of that decision, the Veteran did not 
perfect an appeal.

2.  Evidence associated with the claims file since the RO's 
June 2004 denial of entitlement to service connection for 
impaired hearing was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the RO's 
June 2004 denial of entitlement to service connection for 
tinnitus was not previously before agency decision makers, is 
not cumulative or duplicative of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2004 RO decision denying service connection for 
impaired hearing and tinnitus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38  C.F.R. § 20.1103 (2008).

2.  Evidence received since the final June 2004 RO 
determination, in which the RO denied service connection for 
impaired hearing, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  Evidence received since the final June 2004 RO 
determination, in which the RO denied service connection for 
tinnitus, is new and material, and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claims presently being decided with 
respect to reopening the claims for service connection for 
hearing loss and tinnitus, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to these issues.

II.  Facts

Available service treatment records consist of a July 1955 
Naval Reserve enlistment examination report showing that the 
Veteran's hearing acuity was 15/15 in each ear for the 
whispered and spoken voice.  They also include a July 1963 
record noting that his Reserve Health record was not on file 
at the time of discharge.  

In February 2004, the Veteran filed a claim of entitlement to 
service connection for hearing loss and "inner head noise".  
He explained that about June or July 1957 he was serving 
aboard a heavy cruiser, the St. Paul, and took part in a 
firing demonstration at which time all six, 14 inch guns were 
fired with the turret door open.  He said he was not given 
hearing protection at that time and that from that point on 
he has had ringing in his ear and hearing problems.  He added 
that the Chief Petty Officer who he reported the problem to 
just laughed at him.  The Veteran noted when filing his claim 
for VA benefits that he had not sought medical attention for 
these claimed disabilities.  The Veteran explained in another 
statement in February 2004 that it was not until 1997 that a 
friend of his informed him that he could file a claim with VA 
for his hearing problems.  He again noted that he had had 
hearing problems ever since the incident onboard the heavy 
cruiser St. Paul in 1957.

In June 2004, the RO denied the Veteran's claims of 
entitlement to service connection for impaired hearing and 
tinnitus.

In July 2004, the RO received a congressional inquiry 
regarding the Veteran's VA claim.

In a letter dated in July 2004, the RO informed the Veteran's 
congressman that the Veteran's claim for service connection 
for impaired hearing and tinnitus had been denied and that 
"new and material" evidence was needed in order for the 
claim to be reconsidered.  The RO also sent the Veteran a 
letter informing him of the type of evidence he could submit 
to support his claim.  

In December 2004, the RO received a letter from a private 
retired audiologist who stated that to the best of his 
recollection he had had a conversation with the Veteran in 
1997 at which time the Veteran reported being exposed to 12 
inch guns that were fired aboard the heavy cruiser St. Paul 
and had had hearing impairment and tinnitus ever since.  The 
audiologist said that he suggested to the Veteran at that 
time that he may wish to file a claim with VA.  

In a November 2004 statement received in December 2004, the 
Veteran's former spouse stated that she remembered when 
greeting the Veteran upon his return from Kalamazoo that he 
reported being next to large guns that had been fired and how 
it hurt his ears and of the trouble he was having hearing 
sounds and what people were saying.  She noted that it was 
"rather obtuse" of her and the Veteran not to have made the 
connection with his 1957 cruise at that time, but that they 
did not.  In another statement dated in December 2004, the 
Veteran's present wife stated that she and the Veteran had 
been married for over 14 years and that during that time, as 
well as several months prior to their marriage, the Veteran 
had displayed evidence of hearing problems.  She added that 
the Veteran had always attributed his hearing problems to the 
gun firing incident onboard a Navy ship in 1957.

On an authorized audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
10
10
30
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
After examining the Veteran and reviewing his claims file, 
the audiological examiner diagnosed the Veteran s having 
normal hearing and word recognition in the right ear and a 
mild-to-moderately severe sensorineural hearing loss in the 
left ear from 2000 to 4000 hertz, with normal word 
recognition.  He relayed the Veteran's report of being 
exposed to 14-inch guns firing with the turret door open and 
said his left ear had been facing the guns.  The examiner 
opined that in a case of such intense noise exposure as 
reported by the Veteran, "an audiologist would expect to see 
some noise-induced hearing loss in [the Veteran's] right ear 
as well, even with his left ear facing the 14-inch guns".  
The examiner also noted that there was no evidence of 
chronicity or continuity of care and that the possibly of 
left acoustic tumor could not be ruled out.  He further 
opined that "[d]ue to insufficient evidence at this time, 
this veteran's bilateral tinnitus and left, unilateral 
hearing loss were not at least as likely as not, due to or 
aggravated by his military service."

In a statement dated in September 2005, the Veteran 
questioned the fairness of the April 2005 audiological 
testing.  He also reported that after complaining about his 
ear problems to his Commander in service, he had been excused 
from any further attendance or training.

On an authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
10
LEFT
10
15
25
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  

The Veteran reported to the October 2005 audiological 
examiner that he had temporary hearing loss for several days 
following the gun firing incident aboard the heavy cruiser 
St. Paul in 1957.  He denied blood or drainage following the 
incident, but stated he noticed "head noise".  Regarding 
other sources of noise exposure, the Veteran reported working 
in sales from 1957 to 2001 and as a home inspector from 2001 
to present.  He also reported pre-military hunting as a 
teenager as well as recent hunting and reported using hearing 
protection.  He also had exposure to noise from home power 
tools and lawn equipment without ear protection.  The 
examiner diagnosed the Veteran as having normal pure tone air 
conduction thresholds in the right ear from 500 to 2000 hertz 
and a moderately severe sensorineural hearing loss at 3000 
and 4000 hertz in the left ear.  Word recognition score was 
good.  The examiner opined that it was less likely as not 
that the Veteran's hearing loss and bilateral tinnitus were 
caused by or the result of military service.  She remarked 
that the Veteran's sales job from 1957 to 2001 would require 
him to communicate effectively with his customers and any 
hearing loss would have affected his job performance.  She 
further remarked that the Veteran reported using his left ear 
on the phone and had inquired about hearing aids in the 
1990s, 30 years after military service.  She said that the 
strongest clinical evidence that this condition was not 
related to the reported inservice noise injury was related to 
the degree of hearing loss in the left ear and the absence of 
hearing loss in the right ear.  She explained that the type 
of noise exposure that the Veteran described would likely 
have caused 


permanent hearing damage of some degree in both ears, most 
likely worse in the left ear.  In addition, she said that 
with progressive changes in hearing, 40 years post, the 
degree of hearing loss today for the left ear is not 
consistent with the acoustic trauma described.  She went on 
to state that the absence of hearing loss for the right ear 
strongly supported the fact that the present hearing loss and 
tinnitus were less likely related to military noise exposure.  
She pointed out that the Veteran sought treatment for 
tinnitus complaints 30 years after service and filed a claim 
for hearing loss 35 years after service and there was no 
chronicity or continuity of care since service.  The examiner 
also stated that the asymmetrical hearing loss for the left 
ear warranted special tests to rule out retrocochlear 
pathology and that the Veteran was advised to seek 
consultation for this privately.

On file is a copy of a March 2006 letter from C. R. Henry, 
M.D., to the Veteran informing him that audiometry findings 
at that time showed high-frequency hearing loss in the left 
ear associated with tinnitus.  Dr. Henry opined that he felt 
that the Veteran's difficulties with high-frequency hearing 
loss and tinnitus were "most probably" related to the loud 
noise exposure he had in the Navy when he was exposed to 14-
inch guns firing off of his ship.  He said he had reviewed VA 
reports that included auto acoustic emissions showing 
significant cochlear hair cell damage on the left which he 
thought could have been related to the loud noise exposure.  
He reiterated that he felt strongly that the loud noise 
exposure the Veteran had many years earlier was "probably" 
responsible for permanent hearing loss in the high 
frequencies of the left ear along with associated tinnitus.  

In a statement dated in March 2006, the Veteran reported that 
he presented to an independent medical doctor in 1993 and 
that the report was no longer available, but was similar in 
content to the March 2006 report (on file).  He also said 
that he initiated a VA claim for his service problems in 1997 
by way of a letter to his congressman.  

In April 2006, the RO obtained a VA medical opinion that was 
based on a review of the Veteran's claims file.  In this 
opinion it was noted that Dr. Henry did not report on the 
Veteran's recreational and occupational noise exposure nor 
did he account 


for the lack of chronicity or continuity of care.  According 
to this report, which was signed by three VA audiologists, 
due to the lack of a clear and consistent history of 
recreational noise exposure in civilian life, the lack of 
chronic or continuity of care, and the absence of any noise 
induced hearing loss in the right ear, it was less likely 
than not that the Veteran's unilateral left hearing loss and 
tinnitus were due to his history of military noise exposure.  

In another letter from Dr. Henry in November 2006, Dr. Henry 
gave an impression of left sensorineural hearing loss 
secondary to acoustic trauma.  He noted that one VA 
audiologist had made a good point that a magnetic imaging 
resonance (MRI) had apparently not been done to rule out 
acoustic neuroma.  He said that based on the facts in the 
Veteran's case, including the absence of equilibrium problems 
and duration of hearing problems, he did not think an 
acoustic neuroma was very likely, but that if VA doctors felt 
it should be done, he thought that that would be very 
appropriate.  He said he strongly disagreed with a VA 
evaluator who stated that the absence of hearing loss in the 
right ear probably supported that fact that the present 
hearing loss on the left was less likely related to military 
noise exposure and reiterated his feeling that the gun blast 
on board the Naval ship many years earlier was mainly 
responsible for the permanent damage in the Veteran's left 
ear.  He added that he had no knowledge regarding the 
Veteran's lack of continuity of care.  He concluded by 
strongly suggesting that the Veteran seek another medical 
opinion with respect to his VA claim.  

In a letter dated in June 2009, the Veteran clarified that 
his claim for service connection for hearing loss had always 
been for unilateral hearing loss and acoustic trauma, not 
bilateral hearing loss.  He reiterated that he initially 
filed a claim in 1997 which was when he was told he could 
file a claim.  He also stated that he had been experiencing 
noise in his head and hearing problems since 1957 and he 
suspected that the reason his medical history at the time of 
separation from service was not available was because he had 
complained of the ongoing hearing and head trauma problem.  



Law and Discussion

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.

In the instant case, a claim of entitlement to service 
connection for hearing loss and tinnitus was initially denied 
by the RO in June 2004.  The Veteran did not appeal this 
decision, and it is final with respect to these issues.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
That is, only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

As the appellant in this case filed an application to reopen 
a claim of entitlement to service connection for hearing loss 
and tinnitus in 2004, the revised version of 3.156 as is set 
out above is applicable in this appeal.  Furthermore, for 
purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id. Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

In the instant case, the evidence on file in June 2004 
included the Veteran's report of acoustic trauma in June or 
July 1957 aboard the heavy cruiser St. Paul from a gunfire 
demonstration involving six 14 inch guns with the turret door 
open and no ear protection.  The evidence also included the 
Veteran's U.S. Naval Reserve enlistment records noting that 
the Veteran's hearing acuity in each ear for the whispered 
and spoken voice was 15/15.  The evidence did not include any 
postservice medical evidence showing the disabilities 
claimed.

The evidence on file after June 2004 includes the Veteran's 
service personnel records showing that he served on ACDUTRA 
aboard the USS St. Paul from June 10, 1957, to June 29, 1957.  
It also includes three VA audiological reports showing a 
present left ear hearing loss and bilateral tinnitus, as well 
as negating a nexus between these conditions and the 
Veteran's ACDUTRA service in 1957.  In addition, the evidence 
includes the opinion of a private physician in March 2006 and 
again in November 2006 who opined that the acoustic trauma 
the Veteran reported onboard the St. Paul in 1957 is related 
to his left ear hearing loss and tinnitus.  

The evidence noted above that was submitted after June 2004 
is new in that it was not previously considered and is 
material since it relates to unestablished facts that are 
necessary to substantiate the claims.  That is, the evidence 
shows that the Veteran was serving aboard the St. Paul during 
a period of ACDUTRA at the time of the purported acoustic 
trauma.  Moreover, the evidence shows that the Veteran 
presently has the disabilities that he is claiming service 
connection for and includes some medical nexus evidence that 
is favorable to his claim.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999) (To establish direct service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.)

Thus, the Board finds that the evidence submitted subsequent 
to June 2004, when looking at the record in its entirety, is 
new and material and is sufficient to reopen the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.


REMAND

Now that the claims for service connection for hearing loss 
and tinnitus have been reopened, additional medical 
development is warranted prior to deciding the merits of 
these claims.  

As indicated above, the Veteran's US Naval Reserve treatment 
records are incomplete and attempts to obtain the missing 
records have been unsuccessful.  See VA Memorandum dated in 
February 2009.  Accordingly, VA has a heightened duty to 
assist the Veteran in developing these claims.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); Russo v. Brown, 9 Vet. 
App. 46 (1996).  With that said, the Veteran is not asserting 
that he was treated for his hearing and tinnitus problems in 
service so it is uncertain whether such records would help 
support his claim.  Nonetheless, there is no reason to doubt 
the veracity of the Veteran's contention regarding his 
exposure to six 14 inch guns being fired while the turret 
door was open aboard the heavy cruiser St. Paul in June 1957 
during a period of ACDUTRA.  Moreover, postservice evidence 
shows present sensorineural hearing loss in the left ear that 
meets VA's definition of hearing impairment (see 38 C.F.R. 
§ 3.385) as well as tinnitus.  However, with respect to nexus 
opinion evidence, there is conflicting evidence on file thus 
warranting additional medical development.  More 
specifically, the VA audiological examiners in April 2005 and 
October 2005 both recommended that the Veteran undergo an ENT 
examination to rule out an acoustic neuroma/retrocochlear 
pathology of the left ear.  The Veteran's private physician, 
Dr. Henry, felt that such testing, i.e., an MRI, would be 
"very appropriate" if the VA physicians felt that it should 
be done, although he felt that an acoustic neuroma would be 
very unlikely.  Dr. Henry also strongly suggested in November 
2006 that the Veteran obtain another medical opinion in this 
matter.

In light of the foregoing, the Board finds it necessary to 
afford the Veteran an ENT examination in order to more 
clearly assess the nature of his claimed hearing loss and 
tinnitus and whether these disabilities are related to his 
ACDUTRA service.  It is essential that the Veteran's claims 
file be made available to the ENT examiner for review in 
conjunction with the examination.  38 U.S.C.A. § 5107A(d).

Also, it is unclear from the record whether the Veteran has 
obtained Representation by a recognized organization.  See 
38 C.F.R. § 20.602 (2008).  In this regard, recent documents 
on file suggest that the Veteran is being represented by the 
American Legion; however, the claims file is devoid of a VA 
Form 21-22, "Appointment of Veterans Service Organization as 
Claimant's Representative".  Accordingly, the Veteran should 
be advised to complete a VA Form 21-22 if he has appointed an 
organization such as the American Legion to represent him.    


The Board regrets that a remand of this matter will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran to complete VA 
Form 21-22, "Appointment of Veterans 
Service Organization as Claimant's 
Representative", if he has appointed an 
accredited organization to represent him.

2.  Schedule the veteran for a VA ENT 
examination regarding his claim for 
service connection for hearing loss and 
tinnitus.  The claims folder must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  All 
studies or tests deemed necessary by the 
examiner should be performed, to include 
an MRI to rule out acoustic 
neuroma/retrocochlear pathology.  If such 
further testing is not deemed necessary, 
the examiner should explain why, in light 
of the recommendation for further testing 
by the April 2005 ad October 2005 
examining and reviewing VA audiologists.

After reviewing the veteran's claims 
file, to include the VA and private 
medical opinions of record, and examining 
the Veteran, the examiner should discuss 
the nature and extent of the veteran's 
hearing loss and tinnitus.  The examiner 
should then address whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the veteran's 
hearing loss and tinnitus are related to 
noise trauma from six 14 inch guns being 
fired in 1957 while in close proximity 
with no hearing protection.  A rationale 
for any conclusion reached should be 
discussed.

3.  The RO should then review the claims 
file and determine if the claims on 
appeal can be granted.  If not, the 
appellant and any representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


